 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    FRANK MARTINEZ RAMIREZ,                       No. 2:18-cv-1835 MCE DB P
12                     Plaintiff,
13          v.                                      ORDER
14    JERRY BROWN, et al.,
15                     Defendants.
16

17         Plaintiff, a state prisoner proceeding pro se, filed this civil rights action seeking

18   relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20         On February 7, 2019, the Magistrate Judge filed Findings and Recommendations

21   (“F&Rs”) herein which were served on plaintiff and which contained notice that any

22   objections to the F&Rs be filed within twenty-one days. (ECF No. 25.) Plaintiff filed

23   objections to the F&Rs and filed exhibits. ECF Nos. 28, 29.

24         In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304,

25   this Court has conducted a de novo review of this case. Having carefully reviewed the

26   entire file, the Court finds the F&Rs to be supported by the record and by proper

27   analysis. Accordingly, IT IS HEREBY ORDERED that:

28   ///
                                                    1
 1        1. The F&Rs filed February 7, 2019, (ECF No. 25) are ADOPTED in full;
 2        2. Plaintiff’s request for a preliminary injunction (ECF No. 24) is DENIED; and
 3        3. Plaintiff’s request for a stay (ECF No. 23) is DENIED.
 4
          IT IS SO ORDERED.
 5
     Dated: May 2, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                2
